(Rev. 07/19) Order of Detention Pending Trial
                 Case 3:20-cr-01644-CAB Document 19 Filed 11/25/20 PageID.17 Page 1 of 1
                                        UNITED STATES DISTRICT COURT
                                                      for the Southern District of California

                     United States of America                          )      ORDER OF DETENTION PENDING TRIAL
                                      v.                               )
    ~4V"'9;JA "'           tit:Defendant
                                be                                     )               Case No.   ZCJ 111' 'f/'fO
                                                                                                      0
In accordance with the Bail Refonn Act, 18 U.S.C. § 3142(£), a detention hearing was held on b,/26              /3-d.
                                                                                                             "'Defendant
was present and was represented by counsel. I conclude by a preponderance of the evidence the defendant is a serious flight
risk and order the detention of the defendant pending trial in this case.

                                                               FINDING OF FACT
I find by a preponderance of the evidence that:
•      The defendant is not a citizen of the United States or lawfully admitted for pennanent residence.
D      The defendant, at the time of the charged offense, was in the United States illegally.
•      The defendant faces removal or deportation proceedings regardless of the outcome of this case.
D      The defendant has no known/minimal significant contacts in the United States or in the Southern District of California.
•      The defendant has no known/minimal resources in the United States from which he/she might make a bond reasonably
       calculated to assure his/her future appearance.
•      Insufficient or speculative bond proposal.
•      History of drug or alcohol abuse.
•      The defendant has a prior criminal history and/or immigration history.
•      The defendant has a history of probation/supervised release violations/revocations.
•      The defendant has a record of prior failure(s) to appear in court as ordered.
•      The defendant attempted to evade law enforcement contact by fleeing from law enforcement.
D      The defendant lives/works in Mexico.
D      The defendant has substantial family ties to Mexico.
•      Weight of the evidence is strong but the least important factor.
D      The defendant is facing a maximum of _ _ _ _ _ months imprisonment.
•       Other:      A £,i.l1R _1- ~tac.""" 'fie ~ ,,.~f•/ AITA ,,,. ~h                            CRfe -

      The Court incorporates by reference the material findings of the Pretrial Services Agency which were reviewed by the
Court at the time of the hearing in this matter, except as noted in the record.

                                                       CONCLUSION OF LAW
        1.      There is a serious risk that the defendant will flee.
        2.      No condition or combination of conditions will reasonably assure the appearance of the defendant as required.

                                          DIRECTIONS REGARDING DETENTION
      The defendant is committed to the custody of the Attorney General or his/her designated representative for confinement
in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being held in
custody pending appeal. The defendant shall be afforded a reasonable opportunity for private consultation with defense
counsel. On order of a court of the United States or on request of an attorney for the Government, the person in charge of the
corrections facility shall deliver the defendant to the United States Marshal for the purpose of an appearance in connection
with a court proceedings.

                               r---:F=-=-1L=--E-D--
Dated:
                                                NOV 2 3 2020
                                                                           Honorable Michael S. Berg
                                    CLERK, U.S. DISTRICT
                                                                           United States Magistrate Judge
                                 SOUTHERN DISTRICT OF
                                BY
